Citation Nr: 0603292	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  02-03 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for chronic headaches.

2.  Entitlement to service connection for chronic bronchitis.

3.  Entitlement to service connection for chronic gastritis.

4.  Entitlement to an initial rating in excess of 20 percent 
for cervical spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel

INTRODUCTION

The veteran had active service from January 1979 to December 
2000.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2001 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington.

Following appellate review in September 2003, the Board 
denied service connection for the following disorders:  a 
right shoulder disorder; hypercholesterolemia and mixed 
lipidemia; systolic murmur; status-post removal of metal from 
both eyes; chronic left epididymitis; residuals of a fracture 
of the left great toe; and a chronic anxiety disorder.  
Increased initial evaluations for allergic rhinitis and 
status-post removal of granular tumor of the left little 
finger with scar were also denied.

The Board remanded the following claims of entitlement to 
service connection:  chronic right tibial tendonitis; chronic 
left tibial tendonitis; chronic headaches; chronic 
bronchitis; and chronic gastritis.  The following claims for 
increased ratings were also remanded:  an initial rating in 
excess of 20 percent for cervical spine disorder; an initial 
compensable rating for left calf gastroc tear; and an initial 
compensable rating for left pectoral tear.  

The Board granted service connection for thoracic spine 
disorder.  By a December 2003 rating decision, the RO 
assigned a 20 percent evaluation for the thoracic spine 
disorder.  As the veteran has not appealed the rating or 
effective date assigned for this disability, such issue is 
not before the Board at this time.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).

By a March 2005 rating decision, the RO granted service 
connection for chronic right shin splints (right tibial 
tendonitis) and assigned a 10 percent evaluation and granted 
service connection for left calf gastric tears with shin 
splints (left tibial tendonitis) and assigned a 10 percent 
evaluation.  The evaluation for service-connected left 
pectoral tear was increased to 10 percent.

In rating the veteran's left leg disability, the RO combined 
his left calf gastroc tear with his left shin splint (left 
tibial tendonitis) and assigned a 10 percent evaluation.  In 
correspondence received in April 2005, the veteran indicated 
that he was satisfied with the RO's decision as to the issues 
of right and left shin splints and left pectoral tear.  He 
did not express disagreement with the 10 percent evaluation 
assigned for his left calf gastric tears with shin splints.  
Accordingly, this appeal is limited to the issues as styled 
on the title page of this decision.  See, e.g., AB v. Brown, 
6 Vet. App. 35 (1993); Grantham, supra.

The Board also notes that in an October 2004 statement, the 
veteran indicated that he is currently experiencing problems 
with his lumbar spine as a result of his service-connected 
disorders.  It is apparent that he is seeking secondary 
service connection for a low back or lumbar spine disability.  
The Board refers this matter to the RO for clarification and 
any indicated action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A preliminary review of the record indicates that the 
veteran's claims require additional development.  The Court 
has held that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
orders.   Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this case, not all of the development requested by the Board 
in its September 2003 remand was completed.  Relevant 
procedural history and evidence is summarized below.

In the Board's September 2003 remand of this appeal, it was 
noted that the service medical records reflect that the 
veteran was treated for probable bronchitis in November 1983, 
and for asthmatic bronchitis in January 1984.  He was also 
treated for gastritis in February 1983, had a normal upper 
gastrointestinal (GI) series in March 1983, and received 
treatment for viral gastroenteritis in March 1991.  The 
service medical records also show complaints of headaches 
associated with upper respiratory infections, but do not 
indicate treatment for a chronic headache disorder.

A physician who performed a VA general medical examination in 
December 2000 did not provide clear diagnoses for the 
veteran's pulmonary and gastrointestinal diseases.  The Board 
determined that clarification was necessary as to whether the 
veteran does in fact currently have these disabilities and if 
so, whether they were incurred in or otherwise linked to 
service.  

With respect to the service-connected cervical spine 
disorder, the Board noted that the veteran had undergone a 
cervical spine fusion in October 2000.  As a result of the 
surgical procedure, the December 2000 VA examiner was unable 
to perform range of motion testing.  Following the Board's 
initial review, it was determined that the objective medical 
findings may not accurately reflect the nature and severity 
of the service-connected disability.  Accordingly, the case 
was remanded for a new examination to determine the current 
status of the veteran's service-connected cervical spine 
disorder.

Pursuant to the Board's remand, an October 2004 VA general 
medical examination was conducted.  However, in reviewing the 
report of that evaluation, the Board finds that the physician 
was not fully responsive to the nexus questions presented 
with respect to the veteran's claims for service connection 
for headaches, chronic bronchitis and chronic gastritis.  In 
particular, the examiner concluded that the veteran had 
chronic tension headaches and mild hyperacidity with 
gastritis but did not provide any opinion as to whether the 
headaches or gastritis were of service origin.  The examiner 
also stated that the veteran had moderate chronic airway 
obstructive disease which could be related to the veteran's 
past exposure to toxins or extrinsic asthma.  (Emphasis 
added.)  38 C.F.R. § 3.102 (2005) provides that service 
connection may not be based on a resort to speculation or 
even remote possibility, and a number of Court cases have 
provided additional guidance as to this aspect of weighing 
medical opinion evidence.  See, e.g., Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992) (evidence favorable to the 
veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may not" 
be related, is too speculative to establish the presence of 
the claimed disorder or any such relationship).  However, in 
this case, the physician provided a possible etiology for the 
veteran's lung disease, exposure to toxins during service.  
It is the Board's judgment that the nexus question (whether 
it is at least as likely as not ...) should be answered the way 
it is presented to be consistent with the applicable standard 
of proof.  

It is pertinent to note that the standard of proof to be 
applied in decisions on claims for veterans' benefits is set 
forth in 38 U.S.C.A. § 5107 (West 2002).  A veteran is 
entitled to the benefit of the doubt when there is an 
approximate balance of positive and negative evidence.  See 
also, 38 C.F.R. § 3.102.  When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

With regard to the veteran's cervical spine disability, the 
examiner did not discuss whether these was any additional 
functional loss (i.e., limitation of motion) of the cervical 
spine due to weakened movement, excess fatigability and 
incoordination during range of motion testing.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2005); DeLuca v. Brown, 8 Vet. App. 202 
(1995).   

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers on the veteran as a matter of 
law, the right to compliance with the remand orders.  It 
imposes upon VA a concomitant duty to ensure compliance with 
the terms of the remand.  

It is also pertinent to note that, if the medical evidence of 
record is insufficient, VA is always free to supplement the 
record by seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991). 

The Board finds that, for the aforementioned reasons, the 
October 2004 VA general medical examination was inadequate.  
Accordingly, the RO must refer this case to the clinician who 
performed the examination in question for an addendum that is 
fully responsive to the questions raised on appeal.  
38 U.S.C.A. § 5103(A)(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  

In view of the foregoing, the case is REMANDED to the RO for 
the following development:

1.  The RO is requested to return the 
veteran's claims file to the physician 
who performed the October 2004 VA general 
medical opinion, Rama G. Eachempati, 
M.D., at the Puget Sound VA Medical 
Center in Seattle, Washington (Puget 
Sound HCS/Seattle), for an addendum to 
the report of the October 2004 
examination.  The physician must review 
the relevant medical evidence in the 
claims file and specifically acknowledge 
having reviewed it in the addendum.  The 
examiner must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
any disability manifested by chronic or 
recurrent headaches, bronchitis, or 
gastritis found to present began during 
service or is otherwise linked to any 
incident of or finding recorded during 
service.  (See, for example, clinical 
findings recorded in the service medical 
records relating bronchitis and 
gastritis.)  

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The physician is also requested to 
determine the current severity of the 
veteran's cervical spine disorder.  This 
evaluation should fully address the 
factors enumerated in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Specifically, the 
examiner should perform full range of 
motion studies of the cervical spine and 
comment on the functional limitations of 
the neck caused by pain, flare- ups of 
pain, weakness, fatigability, and 
incoordination.  Any additional 
functional limitation should be expressed 
as limitation of motion of the cervical 
spine.  Specifically, after determining 
the range of motion of the cervical 
spine, the examiner should opine whether 
it is at least as likely as not (50 
percent or greater probability) that 
there is any additional functional loss 
(i.e., additional loss of motion) of the 
cervical spine due to pain or flare-ups 
of pain supported by objective findings, 
or additional loss of motion due to 
weakness on movement, excess 
fatigability, incoordination or flare-ups 
of such symptoms.

The clinician is also asked to provide a 
rationale for any opinion expressed.

If any question presented is too 
speculative to answer, the physician 
should so indicate. 

If the examiner who performed the October 
2004 VA general medical examination is 
not available to provide the requested 
addendum, another VA physician should 
review the claims file and answer the 
above questions.

2.  The RO should review the claims file 
and ensure that no other notification or 
development action, in addition to that 
directed above, is required for the 
veteran's claims.  If further action is 
required, the RO should undertake it 
before further adjudication of the 
claims.

3.  Thereafter, the RO should 
readjudicate the veteran's claims for 
service connection for chronic headaches, 
chronic bronchitis, and chronic 
gastritis; and an initial rating in 
excess of 20 percent for cervical spine 
disorder.  The RO should consider the 
applicability of staged ratings for the 
cervical spine.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  If any of the 
claims are denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 
Appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

